t c memo united_states tax_court patricia d clark petitioner v commissioner of internal revenue respondent docket no filed date atyria s clark for petitioner cassidy b collins for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after a concession by petitioner the remaining issue for decision is whether she must recognize discharge_of_indebtedness income as a result of settlement of her account with americredit financial services inc americredit d b a gm financial unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california when she filed her petition on date petitioner entered into a retail installment contract with an automobile dealership to purchase a used vehicle for dollar_figure petitioner made a downpayment of dollar_figure and financed the remaining dollar_figure at an annual rate of which resulted in a projected total sale price of dollar_figure the contract required monthly payments over five years starting date and it included terms regarding late fees and the buyer’s promise to pay the contract also provided as follows sale of repossessed vehicle if seller repossesses the vehicle seller can sell it and apply the money received to what buyer owes the sale will be governed by the uniform commercial code and other applicable laws if seller repossesses or accepts the voluntary surrender of the vehicle and the original price was dollar_figure or more and the balance remaining unpaid at the time of default is dollar_figure or more buyer will be liable for any deficiency incurred as a result of the sale or disposition of the vehicle and seller has the right to a deficiency judgment the contract also included a provision regarding the seller’s ability to assign all rights of the contract and included frank leta honda’s assignment of the contract --without recourse--to americredit as the buyer petitioner signed the contract agreeing with all of its terms by petitioner had defaulted under the terms of the contract the vehicle was repossessed on date and sold for dollar_figure at an auction on date the proceeds from the auction were applied to petitioner’s account on date however petitioner still owed dollar_figure on the contract and dollar_figure for collection expenses and late fees americredit sent to petitioner a letter dated date notifying her of the remaining amount owed and requesting that she make contact about payment before it resorted to debt recovery the outstanding principal balance was dollar_figure as of date americredit attempted to collect petitioner’s debt and over time assigned it to five separate third-party debt collectors the first debt collection agency was assigned petitioner’s debt on date and returned the assignment uncollected on date the other four collection agencies experienced the same lack of success over the next four-plus years with the last debt collection agency returning the assignment as uncollectible on date americredit determined petitioner’s chargeoff balance to be dollar_figure it reported on form 1099-c cancellation of debt that petitioner’s debt of dollar_figure the outstanding principal balance was discharged on date the form 1099-c indicated that petitioner was personally liable for the repayment of the debt the copy of form 1099-c sent to petitioner was returned with the directive return to sender attempted - not known unable to forward petitioner timely filed her form_1040 u s individual_income_tax_return but reported no income_from_discharge_of_indebtedness atyria s clark prepared petitioner’ sec_2011 return opinion the issue remaining for decision is whether petitioner had discharge_of_indebtedness income from americredit for income_from_discharge_of_indebtedness also called cancellation of debt is included in the general definition of gross_income sec_61 the concept of discharge_of_indebtedness income is that a taxpayer has realized an accession to income--to the extent that she has been released from indebtedness--because assets previously offset by the liability arising from the indebtedness have been freed 88_tc_435 citing 284_us_1 where an information_return such as form 1099-c serves as the basis for the determination_of_a_deficiency the burden of production may shift to the commissioner see sec_6201 del monico v commissioner tcmemo_2004_92 if a taxpayer in a court_proceeding asserts a reasonable dispute with respect to any item_of_income reported on an information_return and has fully cooperated then the commissioner must produce reasonable and probative information concerning the deficiency in addition to the information_return sec_6201 in her petition petitioner alleged that americredit had received the full value of the vehicle when it was repossessed she later alleged that the debt was nonrecourse indicating that repossession of the vehicle would have satisfied it petitioner therefore disputes the cancellation of debt income in addition to the form 1099-c respondent produced evidence of petitioner’s account payment history with americredit that showed an outstanding principal balance of dollar_figure and a chargeoff balance of dollar_figure respondent also provided a copy of the installment contract which stated that the seller and assignee had the right to a deficiency judgment where the balance remaining unpaid at the time of default was dollar_figure or more thus the debt was recourse respondent’s burden of production under sec_6201 if that section applies has been met petitioner also argues that she was not notified that any debt had been discharged the nonreceipt of a form 1099-c however does not convert taxable_income into nontaxable income see rinehart v commissioner tcmemo_2002_71 slip op pincite petitioner’s alternative argument based upon her understanding of the instructions for form 1099-c is that the debt should not have been deemed canceled in with the filing of form 1099-c instead she asserts the cancellation actually occurred when americredit failed to receive payment on the debt over a 36-month period ended date it appears that petitioner is alleging that americredit is a creditor that is subject_to this testing_period in cozzi v commissioner t c pincite the court stated the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged the test for determining such moment requires a practical assessment of the facts and circumstances relating to the likelihood of payment any ‘identifiable event’ which fixes the loss with certainty may be taken into consideration citations omitted sec_1_6050p-1 income_tax regs in effect for discharges of indebtedness occurring after date on which petitioner relies through the instructions of form 1099-c provides one such identifiable_event as follows date of discharge -- in general --solely for purposes of this section except as provided in paragraph b of this section indebtedness is discharged on the date of the occurrence of an identifiable_event specified in paragraph b of this section identifiable events -- i in general --an identifiable_event is-- h in the case of an entity described in sec_6050p through c the expiration of the non-payment testing_period as described in sec_1_6050p-1 but cf sec_1_6050p-1 proposed income_tax regs fed reg date proposing removal of sec_1_6050p-1 income_tax regs effective as of the future date that this regulation is published as a final_regulation in the federal_register there is a rebuttable_presumption that an identifiable_event has occurred during a calendar_year if a creditor has not received a payment on a debt at any time during a testing_period ending at the close of the year sec_1 6050p- b iv income_tax regs the testing_period is generally a 36-month period id thus petitioner points to the last payment date--date the application of the proceeds from the auction of the vehicle --and argues that the debt should have been reported as discharged on date and not in the year in issue respondent does not dispute that americredit is an appropriate entity for the nonpayment testing_period and the record is lacking for the court to determine otherwise instead respondent argues that because americredit took collection actions during the testing_period the presumption that an identifiable_event occurred in is negated sec_1_6050p-1 income_tax regs provides in part the presumption that an identifiable_event has occurred may be rebutted by the creditor if the creditor or a third-party collection agency on behalf of the creditor has engaged in significant bona_fide collection activity at any time during the 12-month_period ending at the close of the calendar_year or if facts and circumstances existing as of january of the calendar_year following expiration of the month period indicate that the indebtedness has not been discharged for purposes of this paragraph b iv -- a significant bona_fide collection activity does not include merely nominal or ministerial collection action such as an automated mailing to rebut the presumption that an identifiable_event occurred in and therefore the cancellation of debt income must be recognized for respondent relies on evidence in the form of an authenticated americredit business record that shows petitioner’s debt was assigned at different times to five separate third-party debt collectors while respondent has established that collection agencies were engaged the evidence does not demonstrate what if any collection activities they undertook respondent has therefore failed to provide any evidence of any significant bona_fide activity that would indicate an active creditor and thus has failed to rebut the presumption that an identifiable_event discharging petitioner’s debt occurred in see kleber v commissioner tcmemo_2011_233 slip op pincite accordingly we hold that petitioner did not have any discharge_of_indebtedness for and therefore had no related_income in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
